      Case 3:13-cv-00326-WHB-JCG Document 830 Filed 03/26/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION


JERMAINE DOCKERY, ET AL.                                               PLAINTIFFS


VS.                                 CIVIL ACTION NO. 3:13-cv-326-WHB-JCG


PELICIA HALL, ET AL.                                                   DEFENDANTS

                                    ORDER

       The subject lawsuit was filed on behalf of prisoners confined

at the East Mississippi Correctional Facility (“EMCF”) in Meridian,

Mississippi, which houses prisoners with mental health problems. In

their    Complaint,    Plaintiffs    allege       that    multiple     conditions

existing at EMCF violate their Eighth Amendment right to be free

from cruel and unusual punishment, and they seek to redress these

violations under 42 U.S.C. § 1983.          The relief requested includes

that Defendants be ordered to “eliminate the substantial risks of

serious harm” that have allegedly resulted from, inter alia,

inadequate medical and mental health care, unsanitary environmental

conditions, the use of excessive force by EMCF personnel, and the

use of isolated confinement.

       Plaintiffs     identify   seven    areas     in    which   the    alleged

constitutional      violations   arise.     The   first    area   is    “Solitary

Confinement”.       As to this area, Plaintiffs allege that the rights

of those placed in solitary confinement or isolation are violated

based on the following actions/conditions:
   Case 3:13-cv-00326-WHB-JCG Document 830 Filed 03/26/19 Page 2 of 6



     (1)   they are denied mandatory, daily out-of-cell time;
     (2)   they are housed in filthy, vermin-infested cells that do
           not have functional lights or plumbing fixtures;
     (3)   they are beaten and/or ignored by prison staff; and
     (4)   they are at a substantial risk of prisoner-on-prisoner
           violence


     The second area is “Mental Health Care”.            As to this area,

Plaintiffs allege that their rights are violated based on the

following actions/conditions:

     (1)   they have de minis contact with psychiatrists;
     (2)   they   are   given   little    opportunity    to   discuss their
           symptoms or problems with mental health care providers;
     (3)   they   are   prescribed   medications   without     first   being
           evaluated or assessed by an adequately trained mental
           health care provider;
     (4)   they receive little, if any, individual or group mental
           health treatment;
     (5)   they are over-medicated with tranquilizing anti-psychotic
           medications;
     (6)   the symptoms of their mental disorders are exacerbated by
           the conditions under which they are confined; and
     (7)   they   are   subjected    to   disciplinary   actions    if they
           attempt to seek medical help


     The third area is “Medical Care”. As to this area, Plaintiffs

allege that their rights are violated based on the following

actions/conditions:

     (1)   EMCF has insufficient medical staff to provide treatment
           to prisoners;


                                     2
   Case 3:13-cv-00326-WHB-JCG Document 830 Filed 03/26/19 Page 3 of 6



     (2)   they are often required to wait long periods of time to
           be seen by healthcare providers, and even longer to be
           seen by outside specialists;
     (3)   they    are   often    treated     by     nurse    practitioners     (not
           physicians) regardless of the nature or seriousness of
           their medical problems;
     (4)   they do not always receive prescribed medications and/or
           receive them in an untimely manner;
     (5)   they are denied treatment for acute or chronic pain and
           other medical conditions;
     (6)   they receive inadequate dental care; and
     (7)   they are denied the treatment(s) and corrective surgeries
           recommended by outside specialists


     The fourth area is “Abuse and Excessive Force by Staff”.                    As

to this area, Plaintiffs allege that their rights are violated

based on the following actions/conditions:

     (1)   security officers at EMCF often use excessive force with
           impunity and with no oversight;
     (2)   prison staff receives insufficient training;
     (3)   prison staff uses chemical agents and physical force
           without warning, in the absence of immediate threat of
           danger or resistance from the prisoners, and without
           consideration of the prisoners’ pre-existing medical or
           mental-health problems; and
     (4)   prison    staff     denies       requests    for    medical   care    by
           prisoners who have been subjected to physical force or
           chemical agents


     The   fifth    area     is   “Failure      to     Protect   Prisoners      From

Violence”.   As to this area, Plaintiffs allege that their rights

                                        3
   Case 3:13-cv-00326-WHB-JCG Document 830 Filed 03/26/19 Page 4 of 6



are violated based on the following actions/conditions:

     (1)   EMCF fails to protect prisoners from extortion, bodily
           and sexual assaults, and threats of violence from other
           inmates;
     (2)   EMCF staff actively arranges and enables prisoner-on-
           prisoner violence; and
     (3)   EMCF acts with deliberate indifference to prisoner-on-
           prisoner     violence   by       failing   to   maintain     properly
           functioning safety equipment, failing to have adequate
           personnel;    failing   to       remove    weapons   and    dangerous
           objects from prisoners, and failing to remove prisoners
           from potentially dangerous situations


     The sixth area is “Sanitation and Environmental Conditions”.

As to this area, Plaintiffs allege that their rights are violated

based on the following actions/conditions:

     (1)   there are multiple broken toilets, sinks, and showers
           throughout EMCF;
     (2)   food, excrement, and other debris litters inmate cells
           and units;
     (3)   there is an abundance of soot and often smoke from
           prisoner-started fires;
     (4)   prisoners are required to wear clothing and sleep on
           bedding that has become saturated because of faulty water
           pipes; and
     (5)   there is poor ventilation throughout the facility, and
           air ducts and vents are not routinely cleaned.


     The final area is “Nutrition and Food Safety”.                   As to this

area, Plaintiffs allege that their rights are violated based on the

                                        4
   Case 3:13-cv-00326-WHB-JCG Document 830 Filed 03/26/19 Page 5 of 6



following actions/conditions:

     (1)    they are deliberately underfed and malnourished; and
     (2)    food    in     the    prison    is   prepared   and    served   in   an
            unsanitary manner


     As previously discussed, during the bench trial in this case

it became evident that numerous changes had been made at EMCF after

the lawsuit was filed, and that many of the changes directly bear

on Plaintiffs’ claims.            See Opinion and Order [Docket No. 767].

That changes have been made at EMCF is further evidenced by the

supplemental expert reports filed by the parties.

     In order to conclude this lawsuit, the Court finds Plaintiffs

should first be required to expressly identify which, if any, of

the above-enumerated bases continue to exist at EMCF, and continue

to result in the constitutional-rights violations about which they

complain.        Any basis that is not expressly identified will be

deemed corrected, and treated as having been withdrawn/abandoned by

Plaintiffs.       Second, Plaintiffs should be required to cite to the

evidence    in    the    record    that    shows   the   manner    in   which   each

identified basis presents a continuing constitutional violation.

Finally, Plaintiffs should be required to identify the injunctive

relief     they    claim     would    remedy       the   alleged    violation(s).

Defendants will thereafter be granted the opportunity to either

concede the constitutional violations identified by Plaintiffs, or

cite to evidence in the record to refute their claims.

     In furtherance of this ruling:


                                           5
   Case 3:13-cv-00326-WHB-JCG Document 830 Filed 03/26/19 Page 6 of 6



     IT IS THEREFORE ORDERED that Plaintiffs, on or before April

16, 2019,   shall   file   a   Memorandum Brief (1)    identifying      the

conditions that continue to exist at EMCF that they claim result in

the constitutional-rights violations about which they complain; (2)

citing evidence in the record that supports their claims; and (3)

identifying the injunctive relief necessary to remedy the alleged

violation(s).

     IT IS FURTHER ORDERED that Defendants, on or before May 7,

2019, shall file a Memorandum Brief in response to the Brief filed

by Plaintiffs.

     SO ORDERED this the 26th day of March, 2019.



                                        s/ William H. Barbour, Jr.
                                        UNITED STATES DISTRICT JUDGE




                                    6
